Mangano, J.,
dissents and votes to affirm the judgment, with the following memorandum: The majority is of the view that the judgment entered in favor of defendant upon a jury verdict in this negligence action must be reversed, and, instead, judgment must be entered in favor of the plaintiffs on the issue of liability.
I respectfully disagree.
The facts, in brief, are as follows. Plaintiff Leroy Conyers’ vehicle, while stopped for a red light, was struck in the rear by a second vehicle operated by the defendant. The defendant testified that the accident happened when her tiny, tame and obedient nine-year-old Scotch terrier, which had been riding on the floor of the passenger’s side of the front seat as it had done many times before without incident, jumped on the gas pedal and knocked her foot off the brake.
*790I have no quarrel with the axiom cited by the majority, i.e., a rear-end collision presents a prima facie case of negligence sufficient to go to the jury and “imposes a duty of explanation on the operator of the moving vehicle” (Carter v Castle Elec. Contr. Co., 26 AD2d 83, 84-85). However, “[t]he explanation of the defendant, if he gives one, will also usually be for the jury” (Pfaffenbach v White Plains Express Corp., 17 NY2d 132, 135; cf. Morse v Sturgis, 262 Mass 312). The majority is of the view that defendant’s conduct constituted negligence as a matter of law. However, the three rear-end collision cases relied on by the majority involve, respectively, situations where (1) defendant took her eye off the road to look in her purse, (2) defendant accelerated his car into plaintiff’s stationary car, and (3) defendant failed to apply its brakes because it assumed plaintiff would drive her car through an amber light at an intersection (see Andre v Pomeroy, 35 NY2d 361; Brodersen v Katzman, 26 AD2d 693; Friedburg v P & H Serv. Sta., 13 AD2d 503). These cases are so obviously distinguishable on their facts as to warrant no further comment. Indeed, the majority’s reliance on these cases is not only misplaced, but represents, in my view, an affront to that particular species of the animal kingdom, i.e., the tame dog “which the law, guided by experience, has always regarded as the friend and companion of man” (Kennet v Sossnitz, 260 App Div 759, 761, affd 286 NY 623).
Accordingly, I dissent and vote to affirm the judgment appealed from.